Bleckley, Justice.
Any member of the profession who will read the reporter’s statement, and the head-notes, will comprehend the points decided ; and when they are comprehended, the reasons for the decision will be obvious. W e are not sure but that some errors may have been committed on the trial in admitting or rejecting evidence, but if so, they were utterly immaterial to the result. The new trial was properly refused, for the verdict was undoubtedly correct. The same verdict would be required by the controlling facts of the ease, if another trial were had with the supposed errors all purged out.
Judgment affirmed.